            Case 3:18-cr-30051-MGM Document 39 Filed 01/04/19 Page 1 of 5



                                                             U.S. Department of Justice

                                                             Andrew E. Lelling
                                                             United States Attorney
                                                             District of Massachusetts

Main Reception: (413) 785-0235                               United States Courthouse
                                                             300 State Street
                                                             Suite 230
                                                             Springfield, Massachusetts 01105

                                                             January 4, 2019

FILED VIA ECF WITHOUT ENCLOSURES
SENT VIA OVERNIGHT MAIL

Matthew Thompson, Esq.
Butters Brazilian LLP
699 Boylston Street, 12th Floor
Boston, MA 02116

Shawn Allyn, Esq.
Allyn & Ball
480 Hampden Street
Holyoke, MA 01040

                    Re:          United States v. Gregg A. Bigda and Steven M. Vigneault
                                 Crim. No. 18-CR-30051-MGM

Dear Counsel:

       Pursuant to Fed. R. Crim. P. 16 and Rules 116.1(C) and 116.2 of the Local Rules of the
United States District Court for the District of Massachusetts, the government provides the
following automatic discovery, labeled with Bates numbers US000001 through US002613
(previously produced) and US002614 through US007414 (enclosed), in the above-referenced case.

       The government makes this production to defendant Bigda pursuant to the parties’ agreed
upon protective order (Doc. No. 29). Certain of the documents are marked as Sensitive Discovery
Material, subject to the protective order. The government will produce remaining discovery to
defendant Vigneault when the Court resolves the government’s outstanding motion for a protective
order (Doc. No. 32).

       Pursuant to the parties’ discussion on a December 6, 2018 discovery telephone call, the
government will voluntarily make an additional production, the bulk of which is not required to
be produced as automatic discovery at this stage, before the January 24, 2019 status conference.
The government further encloses via e-mail only a word-searchable table of contents of all
discovery produced to date.
            Case 3:18-cr-30051-MGM Document 39 Filed 01/04/19 Page 2 of 5




A.     Rule 16 Materials

1.     Statements of Defendants under Rule 16(a)(1)(A) & (a)(1)(B)

       a.       Written Statements

        The government has produced and further encloses the following relevant written
statements made by the defendants Gregg Bigda and Steven Vigneault in the possession, custody
or control of the government, the existence of which is known to the undersigned attorney for the
government:

      SPD Narrative of Steven Vigneault regarding stolen vehicle, dated February 27, 2016
(US002280)

      SPD Narrative of Steven Vigneault regarding arrest of juveniles, dated February 27, 2016
(US002281)

       SPD Injury Report of Steven Vigneault, dated February 27, 2016 (US002284)

      Text message sent by Steven Vigneault to SPD officers, dated February 27, 2016
(US002369, 2376)

       Email (1) sent by Gregg Bigda to Steven Kent, dated May 24, 2016 (US002377-2379)

       Email (2) sent by Gregg Bigda to Steven Kent, dated May 24, 2016 (US002380-2383)

       Special Report of Gregg Bigda to IIU Sgt. Andrew, dated May 24, 2016 (US002401-2402)

       Memorandum of Steven Vigneault to Sergeant Andrews regarding Internal Investigation,
dated June 14, 2016 (US002282-83)

       Special Report of Gregg Bigda to IIU Sgt. Pelchar, dated January 18, 2017 (US002403)

       Special Report of Gregg Bigda to Commissioner Barbieri regarding department cell phone,
dated February 27, 2017 (US002368)

      Text messages and voicemail sent by Gregg Bigda related to East Longmeadow Police
Department Case No. 16-158-OF (US002302-2307)

       Text messages sent by Steven Vigneault to G.G. (US002317-2318, 2320-2323, 7414)

       Text messages sent by Steven Vigneault (US007215-7218)

      Civil Service Exams of Gregg Bigda, produced as Sensitive Discovery Materials
(US006321-6749)

                                               2
            Case 3:18-cr-30051-MGM Document 39 Filed 01/04/19 Page 3 of 5




       SPD Emails of Gregg Bigda (US006750)

       b.       Recorded Statements

        The government has produced and further encloses copies of Palmer Police Department
booking videos, containing recorded statements by defendant Gregg Bigda (US002124-25, 2274,
4872). Enclosed also are recordings of testimony of defendants Gregg Bigda and Steven Vigneault
before the Massachusetts Labor Board (US007392, 7397-7398).

       To the extent that there are recorded statements of defendants Gregg Bigda and/or Steven
Vigneault in law enforcement radio traffic on February 26 and 27, 2016, enclosed are law
enforcement radio recordings (US004216, 4360, 4871, 7409).

       c.       Grand Jury Testimony of the Defendants

      The government has produced the grand jury testimony of the defendant Steven Vigneault
on March 29, 2018 (US000673-736) and April 5, 2018 (US000818-891).

       The defendant Gregg Bigda did not testify before a grand jury in relation to this case.

       d.       Oral Statements to Then Known Government Agents

       The following documents are enclosed:

       FBI Reports of interviews of and telephone calls with Steven Vigneault on March 1, 2017,
March 27, 2017, October 24, 2017, March 14, 2018, May 18, 2018, May 29, 2018 (US006991-
7002, 7211-7218, 7222, 7311-7316, 7373, 7374)

      FBI Arrest Reports for defendants Gregg Bigda and Steven Vigneault on October 31, 2018
(US007380, 7384-85)

2.     Defendants’ Prior Records under Rule 16 (a)(1)(D)

       Enclosed are copies of the defendants’ prior criminal records (US002800-2812).

3.     Documents and Tangible Objects under Rule 16(a)(1)(E)

        All books, papers, documents and tangible items which are within the possession, custody
or control of the government, and which are material to the preparation of the defendants’ defenses
or are intended for use by the government as evidence in chief at the trial of this case, or were
obtained from or belong to the defendants, may be inspected by contacting the undersigned
Assistant U.S. Attorney and making an appointment to view the same at a mutually convenient
time.




                                                3
         Case 3:18-cr-30051-MGM Document 39 Filed 01/04/19 Page 4 of 5



4.     Reports of Examinations and Tests under Rule 16 (a)(1)(F)

       Enclosed are the following documents:

       Report of polygraph examination of a witness (US007381-7383)

B.     Search Materials under Local Rule 116.1(C)(1)(b)

       A consent search was conducted on the cell phone of a witness (see US007414, produced
as Sensitive Discovery Material).

C.     Electronic Surveillance under Local Rule 116.1(C)(1)(c)

      No oral, wire, or electronic communications of the defendants as defined in 18 U.S.C. §
2510 were intercepted relating to the charges in the indictment.

D.     Consensual Interceptions under Local Rule 116.1(C)(1)(d)

        There were no interceptions (as the term “intercept” is defined in 18 U.S.C. § 2510(4)) of
wire, oral, or electronic communications relating to the charges contained in the indictment, made
with the consent of one of the parties to the communication in which any defendant was intercepted
or which the government intends to offer as evidence in its case-in-chief.

E.     Unindicted Coconspirators under Local Rule 116.1(C)(1)(e)

       There is no conspiracy count charged in the indictment.

F.     Identifications under Local Rule 116.1(C)(1)(f)

        The defendants Gregg Bigda and Steven Vigneault were the subjects of investigative
identification procedures used with a witness the government anticipates calling in its case-in-chief
involving a photo spread. A copy of the photo spread used in or memorializing the identification
procedure is enclosed (US002064-2071, 2141-2178, 7247-7284).

G.     Exculpatory Evidence Under Local Rule 116.2(B)(1)

       With respect to the government’s obligation under Local Rule 116.2(B)(1) to produce
“exculpatory evidence” as that term is defined in Local Rule 116.2(A), the government states as
follows:

        1.      The government is aware of the following information that would, if true, tend
directly to negate the defendant Steven Vigneault’s guilt concerning a count in the indictment:
transcript of interview of D.R., pages 18, 28, stating that the officer who kicked him was yelling
at him in the cell (US002122, 2556, 2566). D.R. stated later in the same interview that the officers
who drove him to Springfield [Vigneault and L.C.] were the same officers in the cell at Palmer PD
(US002570). The government is unaware of any information that would tend directly to negate

                                                 4
         Case 3:18-cr-30051-MGM Document 39 Filed 01/04/19 Page 5 of 5



the defendant Gregg Bigda’s guilt concerning any count in the indictment.

       2.      The government is unaware of any information that would cast doubt on the
admissibility of evidence that the government anticipates offering in its case-in-chief and that
could be subject to a motion to suppress or exclude.

       3.      The following promises, rewards, or inducements have been given to witnesses
whom the government may or may not call in its case-in-chief: Immunity Orders related to
witnesses, enclosed at US004873-4890.

       4.      The government is aware that the following named case-in-chief witnesses have a
criminal record: Please see the redacted criminal histories enclosed at US007386-7391.

       5.      The government is aware that the following named case-in-chief witnesses have a
criminal cases pending: Please see the redacted criminal histories enclosed at US007386-7391.

       6.       The percipient witness T.M. made an identification of both defendants at the scene
with the details listed in discovery already produced and enclosed (US002064-2071, 2141-2178,
7247-7284).

H.     Other Matters

       The government is aware of its continuing duty to disclose newly discovered additional
evidence or material that is subject to discovery or inspection under Local Rules 116.1 and
116.2(B)(1) and Rule 16 of the Federal Rules of Criminal Procedure.

       The government requests reciprocal discovery pursuant to Rule 16(b) of the Federal Rules
of Criminal Procedure and Local Rule 116.1(D).

       Please call the undersigned Assistant U.S. Attorney at 413-785-0237 if you have any
questions.

                                                    Very truly yours,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                             By:    /s/ Deepika Bains Shukla
                                                    Deepika Bains Shukla
                                                    Assistant U.S. Attorney

enclosures

cc:    Melissa Calderon
       Clerk to the Honorable Katherine Robertson
       (w/o enclosures)

                                                5
